Title: From John Adams to Joseph Milligan, 31 December 1818
From: Adams, John
To: Milligan, Joseph



Dear Sir
Quincy December 31st 1818

I know not how to express my obligation to you for the repeated presents of beautiful books the proof of Mr Jeffersons Convalescence was  more precious to me than all the rest I had indeed before received a most excellent letter from his own hand which convinced me that his health might be restored but the spirit which dictated the resolution to mount the sovereign Doctor Horse convinced me that the principles of life was still so Strong as to promise a continuance of his useful existence many years to come Mr Jeffersons translation of Tracy I have long expected and wished to see and your favour has now gratified the wish of your friend and obliged humble servant
John Adams
PS. I have been obliged to borrow a hand to continue a letter that I could not finish. I am distracted for news of a granddaughter and great Grand daughter of mine. If you can give me any news of a lieutenant in the Navy whose name is Charles F. Clark who three or four weeks ago was destined to George town. you will greatly oblige. 

J A